Name: 2006/533/EC: Commission Decision of 28 July 2006 concerning certain temporary protection measures in relation to highly pathogenic avian influenza in Croatia (notified under document number C(2006) 3352) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  international trade;  animal product;  Europe;  health
 Date Published: 2006-08-02; 2007-05-08

 2.8.2006 EN Official Journal of the European Union L 212/19 COMMISSION DECISION of 28 July 2006 concerning certain temporary protection measures in relation to highly pathogenic avian influenza in Croatia (notified under document number C(2006) 3352) (Text with EEA relevance) (2006/533/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1), (3) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1), (5), (6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be spread through international trade in live poultry and other birds or their products. (2) Following the outbreaks of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures included, in particular, Commission Decision 2005/758/EC of 27 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (3). That Decision provides that Member States are to suspend imports from certain parts of Croatia of live poultry, ratites, farmed and wild feathered game and certain other live birds, including pet birds and hatching eggs of those species, as well as certain products of birds. Decision 2005/758/EC is to apply until 31 July 2006. (3) Croatia has notified the Commission that the competent authorities of that country are now applying protection measures that are equivalent to those applied by the competent authorities of the Member States, as provided in Commission Decision 2006/115/EC of 17 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in wild birds in the Community and repealing Decisions 2006/86/EC, 2006/90/EC, 2006/91/EC, 2006/94/EC, 2006/104/EC and 2006/105/EC (4). (4) Croatia has furthermore notified the Commission that it will immediately notify the Commission of any future changes to the animal health status of Croatia, including specifically any further outbreaks of avian influenza that may occur in wild birds. The Commission will immediately inform the Member States and forward any information received from the Croatian authorities to them. (5) In the light of those protection measures being applied by the competent authorities of Croatia and the undertaking by Croatia to immediately notify the Commission of any future changes to its animal health status in relation to avian influenza, the protection measures applicable in Community legislation concerning outbreaks of influenza in that country should be amended to allow imports from those parts of Croatia for which the competent authority of Croatia has not established equivalent protection measures as laid down in Decision 2006/115/EC, following confirmation of avian influenza, caused by a highly pathogenic H5N1 virus strain in a wild bird. (6) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (5) lays down the list of third countries from which Member States may authorise the importation of certain meat products and establishes treatment regimes considered effective in inactivating the respective pathogens. In order to prevent the risk of disease transmission via such products, appropriate treatment must be applied depending on the health status of the country of origin and the species the product is obtained from. It appears therefore appropriate, that imports of meat products of wild feathered game originating in Croatia and treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (7) Given the epidemiology situation in Croatia and neighbouring countries and the risk still posed by avian influenza, the protection measures provided for in this Decision should apply until 31 December 2006. (8) For the sake of clarity and consistency of Community legislation, Decision 2005/758/EC should be repealed and replaced by this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports, from that part of the territory of Croatia referred to in the Annex to this Decision, of the following: (a) live poultry, ratites, farmed and wild feathered game, live birds other than poultry as defined in Article 1, third indent, of Commission Decision 2000/666/EC (6), including birds accompanying their owners (pet birds), and hatching eggs of these species; (b) fresh meat of wild feathered game; (c) meat preparations and meat products consisting of or containing meat of wild feathered game; (d) raw pet food and unprocessed feed material containing any parts of wild feathered game; and (e) non-treated game trophies from any birds. Article 2 By way of derogation from point (c) of Article 1, Member States shall authorise the importation of meat preparations and meat products consisting of or containing meat of wild feathered game provided that the meat has undergone at least one of the specific treatments referred to under points B, C or D in Part 4 of Annex II to Decision 2005/432/EC. Article 3 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 Decision 2005/758/EC is repealed. Article 5 This Decision shall apply until 31 December 2006. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 285, 28.10.2005, p. 50. Decision as last amended by Decision 2006/405/EC (OJ L 158, 10.6.2006, p. 14). (4) OJ L 48, 18.2.2006, p. 28. Decision as amended by Decision 2006/277/EC (OJ L 103, 12.4.2006, p. 29). (5) OJ L 151, 14.6.2005, p. 3. Decision as amended by Decision 2006/330/EC (OJ L 121, 6.5.2006, p. 43). (6) OJ L 278, 31.10.2000, p. 26. ANNEX Part of the territory of Croatia referred to in Article 1 ISO country code Name of country Part of territory HR Croatia In Croatia: all areas of the territory of Croatia for which the competent authorities of Croatia formally apply protection measures that are equivalent to those laid down in Decision 2006/115/EC.